NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSEPHINA GARCIA-ABARCA,                        No.    18-71120

                Petitioner,                     Agency No. A205-425-166

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Josephina Garcia-Abarca, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

      In her opening brief, Garcia-Abarca does not make any argument

challenging the BIA’s conclusion that the IJ improperly found Garcia-Abarca

suffered past persecution where the claimed mistreatment did not occur in her

proposed country of removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-

80 (9th Cir. 2013) (concluding that petitioner waived any challenge to an issue that

was not argued in his opening brief).

      Substantial evidence supports the agency’s determination that Garcia-Abarca

failed to establish an objectively reasonable fear of future persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (finding that the possibility

of future persecution was “too speculative”). Thus, Garcia-Abarca’s withholding

of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Garcia-Abarca failed to show it is more likely than not she would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Garcia-Abarca’s contention that the

IJ failed to accord proper evidentiary weight to her testimony.


                                          2                                     18-71120
      As stated in the court’s July 12, 2018 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                  18-71120